Citation Nr: 0607977	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  01-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
spine, hips, shoulders and neck, secondary to service-
connected chip fracture of the 4th lumbar vertebral body with 
arthritis.

2.  Entitlement to service connection for depression, 
secondary to service-connected chip fracture of the 4th 
lumbar vertebral body with arthritis.

3.  Entitlement to service connection for a bladder and bowel 
disorder, secondary to service-connected chip fracture of the 
4th lumbar vertebral body with arthritis.

4.  Entitlement to service connection for auricular 
fibrillation of the heart, secondary to service-connected 
chip fracture of the 4th lumbar vertebral body with 
arthritis. 

5.  Entitlement to service connection for disability of the 
hands, feet, and left side of the lower extremity, secondary 
to service-connected chip fracture of the 4th lumbar 
vertebral body with arthritis.
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May to November 1943.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for osteoarthritis and rheumatoid arthritis of the 
spine, hips, shoulders and neck as secondary to service-
connected chip fracture of the 4th lumbar vertebral body.  In 
light of the medical evidence obtained in this case, the 
Board has reframed this issue, which is now listed as number 
one on the title page of this action, because it more 
accurately reflects the veteran's claim.

In October 2000, with respect to a previous RO rating 
decision, the Board of Veterans' Appeals (Board) determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine to include bowel and bladder symptoms.  The Board also 
remanded the case to the RO for issuance of a Statement of 
the Case in response to the veteran's notice of disagreement 
with the March 1999 rating decision.

In November 2000 the RO issued a Statement of the Case 
addressing its March 1999 denial of entitlement to service 
connection for osteoarthritis and rheumatoid arthritis of the 
spine, hips, shoulders, and neck as secondary to the service- 
connected chip fracture of the 4th lumbar vertebral body with 
arthritis.  The veteran timely filed a VA Form 9, his 
Substantive Appeal in January 2001.

In January 2002 the RO denied entitlement to service 
connection for depression, heart auricular fibrillation, 
hands, feet and left side/foot, all also claimed as secondary 
to his service-connected residuals of chip fracture of the 
4th lumbar vertebral body with arthritis.  In June 2002, the 
veteran filed a timely VA Form 9.

The veteran provided oral testimony before a Veterans Law 
Judge via a videoconference with the RO in April 2001, a 
transcript of which has been associated with the claims file.  
That Veterans Law Judge, however, is no longer with the 
Board.

In June 2001, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the 
claims and returned these matters to the Board for further 
appellate consideration.

In August 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO regarding 
the issues listed on the title page of this action.  A 
transcript of that hearing is of record. Given that the 
veteran has had a full and complete hearing regarding the 
issues on appeal subsequent to the April 2001 hearing, the 
Board will address the issues on appeal.

In January 2006, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that the RO received additional VA outpatient 
treatment records in June 2004, prior to the hearing before 
the undersigned.  There is no evidence of record documenting 
the veteran's waiver of RO consideration of this evidence.  
The veteran also submitted a May 2005 letter from a VA 
physician, received by VA in May 2005.  In light of this, the 
issues of auricular fibrillation of the heart and for 
disability of the hands, feet, and left side of the lower 
extremity will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for 
consideration of this evidence, as detailed in the remand 
section below.

In light of the favorable results discussed below, the Board 
will address the issues of service connection for myelitis of 
the cervical and lumbar spinal segments, depression, and 
bladder and bowel dysfunction and depression.

The veteran, through his representative raised the issues of 
entitlement to service connection for intervertebral disc 
syndrome.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection has been in effect for a chip fracture 
of the 4th lumbar vertebral body with arthritis since January 
1945.

2.  The service-connected chip fracture of the 4th lumbar 
vertebral body with arthritis either caused or aggravated the 
veteran's myelitis of the cervical and lumbar spinal 
segments, which is manifested by impairment of the spine, 
hips, shoulders and neck.  

3.  The service-connected chip fracture of the 4th lumbar 
vertebral body with arthritis either caused or aggravated the 
veteran's depression.  

4.  The service-connected chip fracture of the 4th lumbar 
vertebral body with arthritis either caused or aggravated the 
veteran's bladder and bowel dysfunction.  




CONCLUSIONS OF LAW

1.  Myelitis of the cervical and lumbar spinal segments 
manifested by impairment of the spine, hips, shoulders and 
neck is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2005).

2.  Depression is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).

3.  Bladder and bowel dysfunction is proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005), or the 
regulations implementing it, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2005), is not required because the evidence currently 
of record is sufficient to substantiate, and grant, the 
veteran's claims.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In essence, the veteran contends on appeal that his claimed 
disorders are proximately due to his service-connected chip 
fracture of the 4th lumbar vertebral body with arthritis.

Review of the record shows that service connection has been 
in effect for chip fracture of the 4th lumbar vertebral body 
with arthritis since January 1945.

In an August 2001 and a May 2005 report, a VA physician who 
has been treating the veteran for his spinal and related 
disorders opined that the veteran's original injury during 
service resulted in the current cervical myelopathy.  The VA 
spinal cord injury clinic has also treated the veteran for 
medical problems that are a result of his myelopathy, 
including chronic pain and neurogenic bladder and bowel.  The 
VA physician added that numerous x-rays of the veteran's back 
have demonstrated the presence of degenerative joint disease 
in multiple levels of the spine, including L4 and L5, the 
region of the veteran's original injury during service.  The 
physician commented that these changes in the spine have 
resulted in neurologic damage causing chronic pain, muscle 
weakness, sensory deficits, and bladder and bowel 
dysfunction.  The VA physician opined that the veteran 
sustained a permanent and totally disabling injury as a 
result of his fall while training during service.  In his 
professional opinion, the veteran's current functional 
deficits were in a large measure the result of the back 
injury sustained during service.

Another VA physician provided similar findings based on an 
examination in June 2004.  In a detailed report based on a 
review of the veteran's medical history and physical 
examination, the VA physician diagnosed the veteran with 
spondylotic myelopathy contributed to by a previous history 
of back injuries.  The physician emphasized that the 
veteran's spondylotic myelopathy was not entirely caused by 
the in-service injury.

At his August 2004 hearing before the undersigned, the 
veteran restated his contentions of record to the effect that 
he firmly believes that his diagnosed disorders are secondary 
to his service-connected lumbar spine disorder.  

The Board finds the evidence in favor of the veteran's claims 
for these issues persuasive.

The record contains several medical opinions regarding the 
etiology of the veteran's current disorders claimed on 
appeal.  The Board has considered the VA examination reports 
dated in September 2001, March 2002 and August 2002 in which 
the examiners essentially found no relationship between the 
veteran's service-connected disorder and his claimed 
disorders.  While these findings appear medically sound and 
are based on a review of the veteran's medical history, they 
conflict with the findings discussed above.  Furthermore, the 
Board is not satisfied that these examiners adequately 
addressed whether the veteran's service-connected disorder 
may have aggravated the veteran's claimed disorders.

The Board finds that the evidence of record does not weigh 
against the veteran's claims.
 
With respect to the veteran's claim for depression, the 
evidence of record shows that the veteran has routinely been 
diagnosed with depression secondary to pain caused by the 
veteran's service-connected low back disorder, to include the 
prescribed pain relief medication.

None of the medical experts has been able to definitely state 
that it is unlikely that the service-connected low back 
disorder did not either directly cause, or at least 
aggravate, the veteran's diagnosed depression. 

The Board thus finds that the foregoing evidence is at least 
in equipoise regarding the veteran's claims for myelitis of 
the cervical and lumbar spinal segments, depression, and 
bladder and bowel dysfunction.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  That being the case, the Board will resolve all 
reasonable doubt in the veteran's favor and allow these 
claims.


ORDER

Service connection for a disorder, diagnosed as myelitis of 
the cervical and lumbar spinal segments, which is manifested 
by impairment of the spine, hips, shoulders and neck, is 
granted.  

Service connection for depression is granted. 

Service connection for bladder and bowel dysfunction is 
granted.  


REMAND

The veteran has submitted additional medical evidence without 
a waiver of RO consideration.  Therefore, the issues of 
service connection for auricular fibrillation of the heart 
and for disability of the hands, feet, and left side of the 
lower extremity must be remanded for the RO to adjudicate 
these claims.

The veteran asserts that service connection is warranted for 
auricular fibrillation of the heart and for disability of the 
hands, feet, and left side of the lower extremity, because 
they developed as a result of his service-connected low back 
disorder. 

In reviewing the medical evidence of record, the Board 
observes that the veteran has not been provided a VA 
examination to address the veteran's claimed disorders.  
Therefore, the Board finds that a VA examination, as 
described below, is necessary to address the remaining issues 
on appeal.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed auricular 
fibrillation of the heart and for 
disability of the hands, feet, and left 
side of the lower extremity, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic 
lumbosacral spine disability and service-
connected chip fracture of the 4th lumbar 
vertebral body with arthritis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examination is 
to take into consideration the criteria, 
both prior to and effective September 26, 
2003, for rating spinal disorders.  The 
examiner should specifically state 
whether the veteran has degenerative disc 
disease.

The examiner should advance an opinion as 
to whether it is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
auricular fibrillation of the heart 
and/or for disability of the hands, feet, 
and left side of the lower extremity; is 
etiologically related to the veteran's 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected residuals, specifically 
his service-connected chip fracture of 
the 4th lumbar vertebral body with 
arthritis?

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for 
auricular fibrillation of the heart and 
for disability of the hands, feet, and 
left side of the lower extremity with 
express consideration of 38 C.F.R. 
§ 3.310(a) (2005); the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995); 
and VAOPGCPREC 7-2003.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


